Citation Nr: 0925715	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  04-28 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating for individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1978 to June 
1986.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2004 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The Veteran, in a March 2004 statement, appears to request 
that her claim of service connection for bilateral medullary 
sponge kidneys be reopened.  The Board notes that this issue 
was previously referred in its June 2006 decision, but it 
does not appear that any action has been taken.  Thus, this 
matter is again REFERRED to the RO for the appropriate 
action.


FINDING OF FACT

The Veteran's combined rating never reaches above 60 percent, 
and there is insufficient evidence that the service-connected 
disabilities render the Veteran unable to secure or follow a 
substantially gainful occupation.



CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In July 2004, the agency of original jurisdiction (AOJ) sent 
a letter to the Veteran providing notice of what the evidence 
needed to demonstrate, of her and VA's respective duties in 
obtaining evidence, and of the types of relevant evidence 
that she should provide, or ask the VA to obtain for her 
claim for TDIU.  The letter also provided the criteria under 
which TDIU is granted.  In July 2006, the Veteran was 
notified that disabilities are rated on the basis of 
diagnostic codes and was told of the need to present evidence 
to meet the rating criteria and to establish an effective 
date of an award.  Although these notice letters postdated 
the initial adjudication, no prejudice resulted as the claim 
was subsequently readjudicated without taint from the prior 
decision.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of fully compliant notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

VA has also done everything reasonably possible to assist the 
Veteran with respect to her claim for benefits, such as 
obtaining medical records and providing VA examinations on 
the service-connected disabilities.  The Board also requested 
Social Security Administration (SSA) records and, after 
receiving notice from SSA, informed the Veteran that her 
application records were not available.  See, e.g., October 
2008 Supplemental Statement of the Case.  The Board does not 
know of the existence of any outstanding relevant records.  
Thus, the Board finds the matter ready for adjudication.  


Entitlement to TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  

Service connection is in effect for migraine headaches (at 50 
percent) and residuals of trauma to the median and ulnar 
nerves (at 10 percent) with a combined rating of 60 percent.  
Because the Veteran's combined rating has never reached 70 
percent, TDIU is only available if the Veteran has been 
rendered unemployable solely due to the service-connected 
disability regardless of the total rating percentage 
currently assigned.  In other words, TDIU is only available 
if an extraschedular rating is warranted.  

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. § 4.16(b).  For a veteran to prevail on a claim for a 
total compensation rating based on individual unemployability 
on an extraschedular basis, the record must reflect some 
factor which takes the case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A disability rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The evidence of record does not indicate that an 
extraschedular rating is warranted.  While the service-
connected conditions, primarily the migraine headaches, cause 
economic inadaptability, this is taken into account in the 
evaluations assigned, and the evidence of record includes no 
competent, probative finding of unemployability due to the 
service-connected disabilities.  The Board notes that the 
Veteran has reported that her service-connected conditions 
have made her incapable of maintaining employment.  As a 
layperson, however, the Veteran is not competent to make such 
a determination; rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In this case, the medical evidence does not suggest that the 
Veteran is incapable of maintaining employment due to her 
service-connected disabilities.  The paperwork associated 
with the Veteran's medical retirement in 2002 indicates that 
retirement was awarded solely based exacerbation of 
bronchitis, asthma, and nasal infections, for which she is 
not service-connected; there is no indication in these 
records that the Veteran's migraine headaches and left hand 
impairment rendered her incapable from working.  See July 
2002 Department of Labor report.  Additionally, a July 2006 
examiner found that the Veteran's migraine headaches 
"interfere[d]" with her ability to work; the examiner did 
not find that the migraine headaches prevented employment and 
the choice of the word "interfered" suggests that the 
headaches resulted in less than total occupational 
impairment.  

The Board notes that an April 2003 VA examiner reported that 
the Veteran was "unemployed mainly due to severe recurrent 
migraine headaches and asthma".  Review of the April 2003 VA 
examination record indicates that this opinion was merely a 
restatement of the Veteran's own history, however:  the 
record does not indicate that the examiner reviewed the 
claims file or any medical evidence, the examiner provides no 
rationale for the statement, and the statement is an exact 
reiteration of the Veteran's own history during the 
examination.  The mere recitation of the Veteran's self-
reported lay history does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406 (1996).  See 
also Nieves-Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. 
Dec. 1, 2008).  

Thus, the Board finds the record lacks any competent evidence 
that the service connected disabilities render the Veteran 
incapable of working.  Moreover, the Board finds the evidence 
of record does not include evidence that would take the 
Veteran's case outside the norm.  Accordingly, a total 
disability rating based upon individual unemployability due 
to a service-connected disability under the provisions of 38 
C.F.R. § 4.16(b) is not warranted.


ORDER

TDIU is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


